DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4, 6-12, 14, and 16-20 are pending and examined herein per Applicants 08/23/2022 filing.  Claims 1, 6-11, 14, and 16-20 are amended.  Claims 3, 5, 13, and 15 are canceled.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant makes the following arguments:
Similar to the claims of Rapid Litigation Mgmt., amended independent claims 1 and 11 recites a method to achieve a desired outcome of, at a minimum, detecting, by the processor, a deviation of the one or more parameters to an outside of a parameter threshold range; generating, by the processor, a notification based on the deviation; and transmitting the notification to an output device. Remarks p. 11.
Respectfully, the MPEP provides “Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d 1042, 119 USPQ2d 1370 (Fed. Cir. 2016), in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural. Notably, the court did not distinguish between the types of technology when determining the invention improved technology. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” MPEP 2106.05(a)(II).
The MPEP also provides “"extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process” MPEP 2106.05(g). The courts have said that “Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982)”, “Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754”, and “Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis)” MPEP 2106.05(g) are activities that are insignificant extra-solution activities. 
Finally, the MPEP states, “” Where “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink."” MPEP 2106.05(d)(II). Are examples computer functions that the Courts have found of well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
The Office finds the claimed limitation in question to be insignificant post extra solution activity, rather than an improvement to technology because the claim achieved a new and improved technical way to manage the operation of the worksite.  The claimed invention is to an improvement of the business process using well-understood, routine and conventional activities.  The claims detecting, by the processor, a deviation of the one or more parameters to an outside of a parameter threshold range; generating, by the processor, a notification based on the deviation; and transmitting the notification to an output device.  Where the Office finds the detecting of a deviation to be akin to the assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis, see PerkinElmer, Inc.  Where the Office finds creation and transmitting of the deviation notification to be akin to the utilizing an intermediary computer to forward information, see Symantec.
For all the reasons given above the rejection of the previous action is maintained as updated below.
Applicant submits that the ideas are integrated into a practical application, and are indeed analogous to Example 42 of the Office’s own guidance on the subject. Remarks p. 11.
In the USPTO’s example 42 the practical application of eligible claim 1 was found to be the sharing of “information in real time in a standardized format regardless of the format in which the information was input by the user” Subject Matter Eligibility Examples: Abstract Ideas (2019-01-07) p.18-19.  In the instant claim there is no parallel to the standardization of formatting regardless of input; therefore, the practical application analysis of example 42 is not applicable to the instant claims.
For all the reasons given above the rejection of the previous action is maintained as updated below.
Applicant's arguments filed with respect to the 35 USC 102 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant makes the following arguments: “One of ordinary skill in the art understands that the value referred to in paragraph 136 of Shike is a quantity of the amount excavated – not a stock value or commodity rate associated with the material.” Remarks p. 14
Respectfully, the Office disagrees with Applicants position.  Shike teaches “The cutting amount data includes at least one of: cutting numerical data indicating a value of an earth cutting amount; and cutting image data (icon or animation) illustrating the earth cutting amount. The banking amount data includes at least one of: banking numerical data indicating a value of an earth banking amount; and cutting image data (icon or animation) illustrating the earth banking amount.”  The Office does not find that in the context of Shike’s disclosure that amount and value are synonyms as Applicant argues. 
In other areas of Shike’s disclosure, value is associated with cost see for example ““B” illustrated in FIG. 25 indicates cost data and estimated period data in the case where the intermediate mode is selected. “B” indicates that values of a cost and a construction period can be made intermediate between the construction period priority mode and the cost priority mode in the case where five excavators 4B are used, two bulldozers 4A are used and sixteen haulage vehicles 20 are used.” (Shike [206]).  Therefore, the Office find that value is an indication of the monetary value assigned to the banking amount. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 6-12, 14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. certain methods of organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1, 2, 4, and 6-10 are to a method and claims 12, 14, and 16-20 are to system.
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically, the abstract idea of certain methods of organizing human activity. Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method for managing operations at a worksite, the method comprising: 
determining, by a processor, a first quantity of a material moved by one or more machines during a first period; 
receiving, by the processor, a first data related to a demand forecast for the material for a second period subsequent to the first period; 
receiving, by the processor, a second data related to a weather forecast at the worksite for the second period; 
estimating, by the processor, a second quantity of the material to be moved for the second period based on the first data and the second data; and 
computing, by the processor, a change in a number of the one or more machines based on a difference between the first quantity and the second quantity for enabling movement of the second quantity of the material during the second period;
determining, by the processor one or more parameters associated with an operation of the one or more machines for mowing the material;
detecting, by the processor, a deviation of the one of more parameters to an outside of a parameter threshold range;
generating, by the processor, a notification based on the deviation; and
transmitting the notification to an output device,
wherein the first data includes at least one of a stock value or a commodity rate associated with the material being moved by the one or more machines,
wherein the one or more parameters include a quantity of fuel consumed by the one or more machines during one operational cycle at the worksite,
wherein the one or more parameters include a duration taken by the one or more machines to complete one operational cycle al the worksite,
wherein the one or more parameters include a distance travelled by the one or more machines to complete one operational cycle at the worksite,
wherein the one or more parameters include a payload transferred by the one or more machines during one operational cycle at the worksite.

The claimed limitations are directed to managing the operations at a worksite.  The claims seek to notify a user of a parameter deviation associated with the machine operations.  The specification discloses that operators (people) operate the monitored machines.  The machines are monitored for deviations cause by the machine or the operators and then alerts a stakeholder (operator or supervisor) for correction.  As claimed the invention falls within the abstract bucket of organizing human activity - managing personal behavior.
Where the instant specification provides “a fleet of machines may be employed by operators or various stakeholders to perform a set function or a common task” (Spec. [2]) and “processor 192 may compare a parameter of the machine 132 (or of all machines 116) with the parameter threshold range (i.e., a Key Performance Indicator) of the machine 132. If the parameter is the fuel consumed by the machine 132, and if it is determined by the processor 192 that the quantity of fuel consumed by the machines 116 is outside the fuel consumption threshold range, the stakeholders may receive a corresponding notification (e.g., via the output device 200) relating to the over fueling of the machine . . . the stakeholder may receive an actionable insight to check whether the needlessly extra fuel consumption is because of one or more of operator faults, machine faults, procedural faults” (Spec. [49]).
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The additional elements are found in the receiving steps of the claim.  The elements are found to be insignificant extra solution activity (pre-solution data gathering and post-solution reporting). 
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in the ordered combination.  As stated above the additional elements are found to be insignificant extra solution activity (pre/post-solution activity). Further the additional limitations are found to be well-understood, routine, conventional activity of a computer.  
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., . . . TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
It is further noted that the processors used to execute the method steps is found to be generic rather than special purpose in nature; therefore, this component similarly cannot transform the abstract idea in to patent eligible subject matter.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore, these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-12, 14, and 16-20are rejected under 35 U.S.C. 103 as being unpatentable over Shike et al (US 2018/0137446 A1) in view of Greiner et al (US 2009/0099886 A1).
Claims 1 and 11
Shike teaches a method for managing operations at a worksite (Shike [1] “a construction management method”), the method comprising: 
determining, by a processor, a first quantity of a material moved by one or more machines during a first period (Shike [116] “the work machine is the excavator 4B, a workload of the excavator 4B represents a loading amount (amount that can be loaded on the haulage vehicle 5), a cutting amount (amount that can be excavated), and a banking amount (earth amount that can be banked) which can be executed by the excavator 4B per unit time. In the case where the work machine is the haulage vehicle 5, a workload of the haulage vehicle 5 represents an earth amount that can be transported by the haulage vehicle 5 per unit time”, also see [194]); 
receiving, by the processor, a first data related to a demand forecast for the material for a second period subsequent to the first period (Shike [219] “Construction actual achievement data is transmitted to the computer system 2 from the construction machine 4 that performs work, for example, in real time” and [221] “in real time, the construction actual achievement (performance) on that day. In other words, the construction management system 1 can constantly “visualize” a daily construction plan and construction actual achievement.”); 
receiving, by the processor, a second data related to a weather forecast at the worksite for the second period (Shike [125] “the variation factor data includes weather data for the construction site 3. The soil property data and buried object data are acquired from a preliminary survey conducted prior to construction. As a preliminary survey, a boring survey is exemplified. The weather data is acquired from the meteorological agency or a weather company.”); 
estimating, by the processor, a second quantity of the material to be moved for the second period based on the first data and the second data (Shike [147] “construction plan data calculation unit 20 can estimate, on the basis of a cutting region and a cutting amount from a current topography and the basic unit data indicating capacity of a work machine, a period within which a cutting process is completed in accordance with a type or a class of a work machine and the number of used work machines . . . can estimate, on the basis of a banking region and a banking amount from the current topography and basic unit data indicating capacity of a work machine, a period within which a banking process is completed in accordance with on a type or a class of a work machine and the number of used work machines”); and 
computing, by the processor, a change in a number of the one or more machines based on a difference between the first quantity and the second quantity for enabling movement of the second quantity of the material during the second period (Shike [209] “a plan in which three haulage vehicles 5 and two excavators 4B are used in the construction site during a period from the first day to the sixth day”, [264] “variation factor data includes at least one of soil property data indicating a kind and a state of earth of the construction site, buried object data indicating a buried object buried under the construction site 3, and weather data for the construction site 3. A period required for work is varied by the soil property of the construction site. For example, a period required for each kind of work such as excavating, dozing work, banking work, cutting work, leveling work, or loading work by the construction machine 4 is different in each case of using heavy soil, light soil, clayey soil, or sandy soil. Also, trafficability of the haulage vehicle 5 is varied by the soil property, and a transporting period required by the haulage vehicle 5 is also varied by the same. Additionally, a period required for work by a work machine is different between the case of fine weather and the case of rainy weather. Since the variation factors caused by such natural phenomena are considered, simulation accuracy of construction is further improved, and appropriate construction plan data can be calculated”)
wherein the first data includes at least one of a stock value or a commodity rate associated with the material being moved by the one or more machines (Shike [136] “cutting amount data includes at least one of: cutting numerical data indicating a value of an earth cutting amount; and cutting image data (icon or animation) illustrating the earth cutting amount. The banking amount data includes at least one of: banking numerical data indicating a value of an earth banking amount; and cutting image data (icon or animation) illustrating the earth banking amount.”),
wherein the one or more parameters include a duration taken by the one or more machines to complete one operational cycle al the worksite (Shike [8] “necessary time data indicating a time until the process is completed” and [116] “the conditions of a work machine in the basic unit data include a workload that can be performed by the work machine per unit time. The workload that can be performed by the work machine per unit time is an index indicating work capacity of the work machine and corresponds to an earth amount that can be moved by the work machine per unit time.”),
wherein the one or more parameters include a distance travelled by the one or more machines to complete one operational cycle at the worksite (Shike [255] “a work machine includes a haulage vehicle that transports earth to a construction site, and the workload includes an earth amount that can be transported per unit time. The earth amount that can be transported per unit time is varied by traveling conditions (travel route, a travel distance, and a travel speed), traffic condition, a vessel size, and the like of the haulage vehicle 5 traveling on a general road. Since the traveling conditions, traffic condition, vessel size, and the like of the haulage vehicle 5 are considered, simulation accuracy of construction is improved, and an optimal construction plan data is calculated. For example, in the case where earth banking is required in the construction site 3 and in the case where the haulage vehicle 5 loaded with earth does not readily arrive at the construction site 3 due to the traffic condition, construction may be stopped.”),
wherein the one or more parameters include a payload transferred by the one or more machines during one operational cycle at the worksite (Shike [255] “wherein the one or more parameters include a distance travelled by the one or more machines to complete one operational cycle at the worksite (Shike [255] “a work machine includes a haulage vehicle that transports earth to a construction site, and the workload includes an earth amount that can be transported per unit time. The earth amount that can be transported per unit time is varied by traveling conditions (travel route, a travel distance, and a travel speed), traffic condition, a vessel size, and the like of the haulage vehicle 5 traveling on a general road. Since the traveling conditions, traffic condition, vessel size, and the like of the haulage vehicle 5 are considered, simulation accuracy of construction is improved, and an optimal construction plan data is calculated. For example, in the case where earth banking is required in the construction site 3 and in the case where the haulage vehicle 5 loaded with earth does not readily arrive at the construction site 3 due to the traffic condition, construction may be stopped.””).
Shike further teaches a “variation factor data acquisition unit 27 acquires variation factor data indicating a variation factor of the construction site 3. The variation factor data includes variation factors such as a natural environment of the construction site 3, and influences work efficiency of construction” (Shike [124]).  Shike also teaches “displayed in a first display style (color, pattern, and the like) indicates an area of the intermediate current topography data which conforms to intermediate design topography data or is located within a predetermined error range” (Shike [353]). However, Shike does not teach the following claimed limitations, these limitations are taught by Greiner in the analogous art of payload management.
determining, by the processor one or more parameters associated with an operation of the one or more machines for moving the material (Greiner [16] “Monitoring devices 121 may include any device for collecting performance data associated with one or more machines 120a, 120b. For example, monitoring devices 121 may include one or more sensors for measuring an operational parameter such as engine and/or machine speed and/or location; fluid pressure, flow rate, temperature, contamination level, and or viscosity of a fluid; electric current and/or voltage levels; fluid (i.e., fuel, oil, etc.) consumption rates; loading levels (i.e., payload value, percent of maximum payload limit, payload history, payload distribution, etc.); transmission output ratio, slip, etc.; grade; traction data; drive axle torque; intervals between scheduled or performed maintenance and/or repair operations; and any other operational parameter of machines”);
detecting, by the processor, a deviation of the one of more parameters to an outside of a parameter threshold range (Greiner [29] “diagnostic software associated with condition monitoring system 140 may compare an engine temperature measurement received from a particular machine with a predetermined threshold engine temperature for that machine.”, where the temperature is inherently a parameter for the engine, also see [54] and abstract);
generating, by the processor, a notification based on the deviation (Greiner [29] “If the measured engine temperature exceeds the threshold temperature, condition monitoring system 140 may generate an alarm”); and
transmitting the notification to an output device (Greiner [29] “notify one or more of the machine operator, job-site manager, repair technician, dispatcher, or any other appropriate entity.”),
wherein the one or more parameters include a quantity of fuel consumed by the one or more machines during one operational cycle at the worksite (Greiner [16] “Data collector 125 may be configured to receive, collect, package, and/or distribute performance data collected by monitoring devices 121. Performance data, as the term is used herein, refers to . . .  for example, health information such as fuel level, . . . fuel efficiency, or any other data indicative of a productivity of machines” and [39] “Performance simulator 160 may simulate an actual model of hauler 120b under a machine operating conditions to determine a speed, torque output, engine condition, fuel consumption rate, greenhouse gas emission level, haul route completion time, etc.”),
Both Shike and Greiner are concerned with the removal of material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shike the determining, by the processor one or more parameters associated with an operation of the one or more machines for mowing the material; detecting, by the processor, a deviation of the one of more parameters to an outside of a parameter threshold range; generating, by the processor, a notification based on the deviation; and transmitting the notification to an output device, wherein the one or more parameters include a quantity of fuel consumed by the one or more machines during one operational cycle at the worksite, wherein the one or more parameters include a duration taken by the one or more machines to complete one operational cycle al the worksite, wherein the one or more parameters include a distance travelled by the one or more machines to complete one operational cycle at the worksite, wherein the one or more parameters include a payload transferred by the one or more machines during one operational cycle at the worksite as taught by Greiner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the system claim 11 (Shike [1] “a construction management system”), that recites element similar to those rejected above and are also rejected based on the same reasoning given above.  The claim recites the additionally taught elements of 
one or more machines configured to move a material from a load location to a dump location at a worksite (Shike [60] “a haulage vehicle 5 that can transport earth” and [62] “haulage vehicle 5 transports earth from the construction site 3 to the outside of the construction site 3, and transports earth to the construction site 3 from outside the construction site”); and 
a server communicably coupled to the one or more machines (Shike [91] “construction machine 4 can perform data communication with the computer system”, also see [103]), the server including: 
a memory configured to store a set of computer readable instructions (Shike [96] “computer system 2 includes . . . storage device 202 including an internal memory such as a read only memory (ROM) or a random access memory (RAM), and an external memory such as a hard disk drive”); and 
a processor configured to execute the set of computer readable instructions (Shike [96] “computer system 2 includes: a processor 201 such as a central processing unit (CPU)”):

Claims 2 and 12
Shike in view of Greiner teaches all the limitations of the method as claimed in claim 1 including detecting, by one or more sensing devices, a weight of the material moved during the first period, wherein the first quantity is determined based on the weight of the material (Shike [79], where amount is the equivalent of weight).

With respect to the system claim 12 (Shike [1]), that recites element similar to those rejected above and are also rejected based on the same reasoning given above.  


Claims 4 and 14
Shike in view of Greiner teaches all the limitations of the method as claimed in claim 1, wherein computing the change in the number of the one or more machines includes: 
estimating, by the processor, an increase in the number of the one or more machines if the second quantity is higher than the first quantity by a first value (Shike [147] and [165]); and 
estimating, by the processor, a decrease in the number of the one or more machines if the second quantity is lesser than the first quantity by a second value (Shike [147] and [165]).

With respect to the system claim 14 (Shike [1]), that recites element similar to those rejected above and are also rejected based on the same reasoning given above. 
 

Claims 6 and 16
Shike in view of Greiner teaches all the limitations of the method; however, Shike does not teach the following limitations, but Greiner does teach in analogous art the limitations as claimed in claim 1, 
wherein detecting, by the processor, a return of the one or more parameters into the parameter threshold range (Greiner [39]) 
pursuant to the generation of the notification (Greiner [25]), 
wherein the first quantity of the material is determined upon the return of the one or more parameters into the parameter threshold range (Greiner [30]).
Both Shike and Greiner are concerned with the removal of material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shike the wherein detecting, by the processor, a return of the one or more parameters into the parameter threshold range pursuant to the generation of the notification, wherein the first quantity of the material is determined upon the return of the one or more parameters into the parameter threshold range as taught by Greiner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the system claim 16 (Shike [1]), that recites element similar to those rejected above and are also rejected based on the same reasoning given above.  

Claims 7 and 17
Shike in view of Greiner teaches all the limitations of the method as claimed in claim 1; however, Shike does not teach the following limitations, but Greiner does teach in analogous art the limitations wherein and the parameter threshold range includes a fuel consumption threshold range determined based on a least quantity of fuel consumed by the one or more machines during a similar operational cycle at the worksite (Greiner [19] and [41]).
Both Shike and Greiner are concerned with the removal of material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shike the parameter threshold range includes a fuel consumption threshold range determined based on a least quantity of fuel consumed by the one or more machines during a similar operational cycle at the worksite as taught by Greiner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the system claim 17 (Shike [1]), that recites element similar to those rejected above and are also rejected based on the same reasoning given above.  

Claims 8 and 18
Shike in view of Greiner teaches all the limitations of the method as claimed in claim 1, however Shike does not teach the following limitations, but Greiner does teach in analogous art the limitations wherein the parameter threshold range includes a duration threshold range determined based on a least duration taken by the one or more machines to complete a similar operational cycle at the worksite (Greiner [19]).
Both Shike and Greiner are concerned with the removal of material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shike the parameter threshold range includes a duration threshold range determined based on a least duration taken by the one or more machines to complete a similar operational cycle at the worksite as taught by Greiner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the system claim 18 (Shike [1]), that recites element similar to those rejected above and are also rejected based on the same reasoning given above.  

Claims 9 and 19
Shike in view of Greiner teaches all the limitations of the method as claimed in claim 1, however Shike does not teach the following limitations, but Greiner does teach in analogous art the limitations wherein the parameter threshold range includes a distance threshold range determined based on a least distance taken by the one or more machines to complete a similar operational cycle at the worksite (Greiner [44]).
Both Shike and Greiner are concerned with the removal of material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shike the parameter threshold range includes a distance threshold range determined based on a least distance taken by the one or more machines to complete a similar operational cycle at the worksite as taught by Greiner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the system claim 19 (Shike [1]), that recites element similar to those rejected above and are also rejected based on the same reasoning given above.  

Claims 10 and 20
Shike in view of Greiner teaches all the limitations of the method as claimed in claim 1, however Shike does not teach the following limitations, but Greiner does teach in analogous art the limitations wherein the parameter threshold range includes a payload threshold range determined based on a maximum quantity of payload transferrable by the one or more machines for a similar operational cycle at the worksite (Greiner [46-47]).
Both Shike and Greiner are concerned with the removal of material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shike the parameter threshold range includes a payload threshold range determined based on a maximum quantity of payload transferrable by the one or more machines for a similar operational cycle at the worksite as taught by Greiner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the system claim 20 (Shike [1]), that recites element similar to those rejected above and are also rejected based on the same reasoning given above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aras et al (US 2021/0398157 A1) teaches a method for optimizing a mining sequence for a pit mine comprising: determining an initial plurality of mining plans, wherein each mining plan of the plurality of mining plans includes a plurality of blocks of ore to be mined and each ore block of the plurality of ore blocks has a first economic value; determining an objective function subject to one or more time periods and one or more capacity constraints; modifying the first economic value of an ore block of the plurality of ore blocks based on one or more of the capacity constraints to determine a modified first economic value; determining one or more feasible mining plans based on the one or more capacity constraints; orthogonalizing the one or more feasible mining plans with respect to the initial plurality of mining plans; and determining a second plurality of mining plans based on the one or more capacity constraints; and thereby optimizing a mining sequence for a pit mine.
Popescu et al (US 2020/0104771 A1) teaches a forecasting solutions mine historical sales data to determine sales patterns, and promotion effects. They also use item and location attributes, and outside factors such as weather to create a holistic view of future demand.
Mikurak (US 2006/0178918) teaches each data mining application is written from scratch, making the development process long and expensive. Although the nuggets of business information that a data mining application discovers can be quite valuable, they are of little use if they are expensive and untimely discovered. Returning to the mining analogy, even if gold is selling for $900 per ounce, nobody is interested in operating a gold mine if it takes two years and $901 per ounce to get it out of the ground.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623